Citation Nr: 0210927	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  99-24 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a right wrist fracture, evaluated as 30 percent 
disabling from March 31, 1999 to September 30, 2000 
(exclusive of a temporary total 100 percent evaluation based 
upon surgery necessitating convalescence under 38 C.F.R. 
§ 4.30, effective from September 8, 1999 to September 30, 
1999).  

2.  Entitlement to an increased rating for postoperative 
residuals of a right wrist fracture (right wrist fracture 
residuals herein), currently rated as 40 percent disabling 
(effective from October 1, 2000).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from July 1972 to April 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the RO, 
which denied a claim received on March 31, 1999 for an 
evaluation in excess of 30 percent for his service-connected 
right wrist fracture residuals.  

A series of rating decisions dated in November 1999, March 
2000, May 2000 and February 2001 established a temporary 
total rating (TTR) under 38 C.F.R. § 4.30 from September 8, 
1999 through September 30, 2000.  The TTR is not on appeal.  

In a May 2002 statement, the veteran raised a claim of 
entitlement to special monthly compensation (SMC).  However, 
SMC was denied by rating decision dated in May 2000, from 
which no appeal appears to have been initiated.  However, the 
veteran appears to state a new claim for SMC based on 
evidence received since May 2000.  Accordingly, this matter 
is referred to the RO for development.  

Additionally, in April 2002, the RO denied a claim for 
entitlement to a total rating for compensation purposes based 
on unemployability due to service-connected disability 
(TRIU).  In May 2002, the veteran, in essence, expressed 
disagreement with the RO's denial of the claim.  This claim 
is the subject of the following Remand.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.  

2.  From March 31, 1999 to September 7, 1999 (after which 
periods of TTRs were in effect from September 8, 1999 to 
September 30, 2000), the veteran's service-connected 
residuals of a right wrist fracture of the scaphoid 
(navicular) bone are shown to have been manifested by: 
complaints of pain and swelling of the right wrist area, with 
lessening of grip strength, and functional impairment; 
dorsiflexion extension of 0 degrees to approximately 50 
degrees; x-ray evidence of re-fracture of the right navicular 
bone, with degenerative changes; resulting in overall 
functional impairment productive of disability, including on 
flare-ups, which is comparable to no more than favorable 
ankylosis of the right wrist in 20 to 30 degrees of 
dorsiflexion, but any other position except favorable 
ankylosis or unfavorable ankylosis.  

3.  Since October 1, 2000 (following periods of TTRs) the 
veteran's service-connected postoperative residuals of a 
right wrist fracture of the scaphoid bone are demonstrated to 
be manifested by no more than: diffuse swelling of the right 
hand; muscle atrophy of the distal half of the right forearm; 
limitation of motion of the right wrist and thumb, with pain 
on motion; tenderness at the dorsum of the right wrist joint; 
weakness of the right wrist; arthritis of the right wrist 
area; and overall functional impairment productive of 
disability, including on flare-ups, which is comparable to no 
more than ankylosis of the right wrist in a neutral position, 
but not unfavorable ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent, from 
March 31, 1999 to October 1, 2000, are not met for residuals 
of a right wrist fracture of the scaphoid bone (dominant 
hand).  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 
5010-5214 (2000).  

2.  The criteria for a rating in excess of 40 percent, from 
October 1, 2000, for residuals of a right wrist fracture of 
the scaphoid bone, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Part 4, Diagnostic Codes 5010-5214 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that on November 9, 2000, President 
Clinton signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126) (West Supp. 2001).  This liberalizing law, 
among other things, eliminated the concept of a well-grounded 
claim, and redefined the obligations of VA with respect to 
the duties to inform and assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001); see also Holliday v. Principi, 14 Vet. 
App. 280 (2001).  

After reviewing the claims file, the Board finds that there 
has been substantial and sufficient compliance with the 
notice/assistance provisions of the new statute with regard 
to the issues before the Board.  The evidence of record 
includes the appellant's service medical records, his post-
service VA medical reports, reports of VA and private 
examinations, including records received from the Social 
Security Administration (SSA).  Additionally, he was afforded 
multiple VA examinations, most recently in September 2000.  
Accordingly, the Board finds that the record contains 
sufficient medical evidence upon which to make a decision on 
the claim.  Furthermore, in a May 2002 statement, the 
appellant's representative did not request that any 
additional evidence be obtained.  Accordingly, the Board 
finds that the record as it stands is complete and adequate 
for appellate review.  

Additionally, the appellant and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to the benefits 
sought.  The Board concludes that the discussions in the 
rating decisions, statement of the case, supplemental 
statements of the case, and the RO's letters to the appellant 
throughout the process have informed him and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Hence, there has 
been compliance with VA's notification requirements under the 
VCAA.  Under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (l99l) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

While a review of the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). Thus, where entitlement to compensation has already 
been established and increase in disability rating is at 
issue, present level of disability is of primary concern. 
Therefore, although the Board has thoroughly reviewed all 
medical evidence of record, the Board will focus primarily on 
the most recent medical findings regarding the current level 
of the veteran's service-connected right wrist disorder.

The veteran asserts that his service-connected right wrist 
disorder is so painful as to equate to loss of use of the 
right hand.  For the following reasons and bases, the Board 
disagrees.  

By way of brief historic background, the Board notes that the 
veteran injured his right hand in January 1973 while in the 
active service of the military.  X-rays at that time were 
thought to be within normal limits, and the wrist was placed 
in a cast.  However, he reinjured his right hand in September 
1973, at which time it was felt that he had probably 
sustained a "mild" right hairline fracture of the navicular 
(scaphoid) bone.  X-rays of January 1974 revealed that the 
fracture was healing, but not solidly.  Nonunion of the 
navicular fracture was suspected.  The veteran was given an 
expeditious discharge, reportedly due to his right wrist 
disorder, although this is not documented in his service 
medical records.  His discharge was effective in April 1974.  

On initial post-service VA examination in July 1974, x-rays 
revealed minimal new bone formation, and the possibility of a 
fibrous union was not ruled out.  Diagnoses were incomplete 
union of the right navicular bone of the wrist, with 
secondary right wrist synovitis, flexion-extension 
contracture, and atrophy of the forearm.  

Service connection for residuals of a right wrist fracture 
was established by rating decision dated in August 1974.  In 
March 1975, the veteran underwent open reduction with carpal 
scaphoid screw and bone graft surgery.  He tolerated the 
procedure well, and his postoperative course was uneventful.  
However, complaints of pain continued.  A May 1976 rating 
decision established a 30 percent evaluation for the right 
wrist disorder, recognizing his complaints of continued pain, 
as well as a statement of his employer saying that the 
veteran would be at a disadvantage in his vocation as a 
machinist.  

The veteran's right wrist disorder is rated by analogy 
pursuant to Diagnostic Code 5214 which governs ratings for 
ankylosis of the right (major extremity) wrist.  Ankylosis of 
the wrist is considered to be favorable when the joint is 
fixed in 20 to 30 degrees of dorsiflexion. Ankylosis is 
considered to be unfavorable when the joint is fixed in any 
degree of palmar flexion or with ulnar or radial deviation. A 
30 percent evaluation is warranted for favorable ankylosis of 
the major wrist. A 40 percent evaluation is warranted for 
ankylosis in any position other than favorable (neutral 
position).  Unfavorable ankylosis is rated as 50 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  
Extremely unfavorable ankylosis will be evaluated as loss of 
use of the hand under 38 C.F.R. § 4.71a, Diagnostic Code 
5125.  The criteria for rating the veteran's right wrist 
disorder have not changed during the appeal.  

Right Wrist Fracture Residuals from March 31, 1999 to 
September 8, 1999.

The more remote treatment records are significant for 
notation in September 1999 that the veteran's right wrist 
disorder remained only "mildly symptomatic" for quite a 
long period of time, prior to a re-injury in June 1998.  See 
VA hospital discharge summary dated September 8, 1999; VA 
out-patient treatment record dated March 23, 1999; Private 
treatment records dated from June 27, 1998, St. Francis 
Hospital.  Private treatment records of June 1998 show that 
the veteran sustained a right wrist sprain when he fell off a 
ladder from a height of 8 feet, landing on his right wrist.  

On VA joints examination in June 1999, the veteran reiterated 
a history of re-injury in June 1998, with treatment at St. 
Francis Hospital.  The veteran reported subsequent pain and 
swelling of his wrist joint, and he stated that he was 
loosing his wrist strength in that area.  He also indicated 
that his occupation requires that he use his right-dominant 
hand a lot, and that this use was increasing the pain and 
swelling.  The veteran reported that he has a wrist splint or 
guard which he does not use all the time, that he has had to 
quit bowling and is no longer able to remodel his own home or 
play with his children due to his wrist pain and swelling.  
The examiner noted tenderness, but no redness of the wrist 
area.  Wrist dorsiflexion extension was from 0 to 
approximately 50 degrees, with palmar flexion from 0 to 
approximately 60 degrees, wrist radial deviation from 0 to 15 
degrees, and ulnar deviation from 0 to 20 degrees.  X-rays 
revealed a non-united fracture of the carpal navicular with 
extent fracture line and some looseness of the screws of the 
right hand.  Bone imaging was noted to show intense increase 
uptake in the right  midclavicular consistent with a fracture 
or nonunion.  The diagnosis was refracture of the wrist area, 
with follow-up for further surgery.  

VA treatment records dated from April 1, 1999 to the date of 
his surgery in September 1999 similarly show no ankylosis of 
the right wrist, but a limited range of motion of the wrist, 
tenderness on examination, as well as complaints of pain, 
paresthesias and swelling since the June 1998 re-injury.  VA 
x-ray studies of April 1999 were thought to show degenerative 
changes and the radial scaphoid joint.  Steroid injections 
were initiated in March 1999, with notation in April 1999 
that these had brought about some relief, primarily in 
swelling, but also in his wrist pain.  In April 1999 the 
veteran was advised that while surgery for a limited fusion 
of the wrist could be of some benefit, this was considered to 
be doubtful in the VA examiner's opinion.  The veteran stated 
that he wanted to pursue surgery.  In July 1999 note was made 
that the veteran had non-union of the right navicular bone 
with persistent pain and a question of arthrodesis.  

The clinical findings shows that the veteran had no ankylosis 
of the right wrist, that he had full extension to zero 
degrees and dorsiflexion to approximately 50 degrees, with 
some relief of pain and swelling in April 1999 after 
initiation of steroid injection therapy in March 1999.  With 
an eye to these findings, and those of the June 1999 VA 
examination, the Board is unable to conclude that these 
preoperative finding are more than that which is contemplated 
for wrist ankylosis in a favorable position in 20 to 30 
degrees of dorsiflexion.  That is, these findings do not more 
closely approximate impairment compatible with major 
extremity wrist ankylosis in any other position except 
favorable (neutral or unfavorable) under Diagnostic Code 
5214.  



Right Wrist Fracture Residuals from October 1, 2000.  

In September, 1999, the veteran underwent a right proximal 
row carpectomy with radial styloidectomy and posterior 
interosseous neurectomy without complications.  Complaints of 
pain continued.  

The evidence shows that on VA examination in September 2000, 
the veteran indicated he had started attending college for 
engineering management.  Range of motion testing revealed no 
limitation for the index to little fingers, with some 
limitation of motion of the thumb.  As for the wrist, 
extension was from zero to 30 degrees, with ulnar deviation 
to 20 degrees, and radial deviation to 30 degrees.  There was 
significant tenderness at the dorsum of the right wrist 
joint, but sensation of the right hand was intact, although 
there was a Tinel's sign at the ulnar nerve of the wrist.  
The wrist joint was not fused, and there was no ankylosis.  
The right hand had swelling diffusely, and he had significant 
muscle atrophy in the distal half of he right forearm.  
Postoperative scars were not noted to be painful.  The 
diagnoses were right wrist arthritis, secondary to non-union 
of the scaphoid fracture, with resulting limited range of 
motion of the right wrist, and muscle weakness of the right 
hand and wrist.  

Under the rating criteria set forth in Diagnostic Code 5214, 
the veteran does not meet the criteria for a higher rating of 
50 percent because he does not have unfavorable ankylosis.  
In fact, he does not have any ankylosis, and is only rated as 
such on the basis of his complaints of pain and functional 
impairment.  The Board notes that the 40 percent rating 
currently assigned contemplates the functional loss due to 
pain, weakness, and fatigability which is demonstrated by the 
evidence of record.  Even during flare-ups, it has not been 
shown nor has the veteran contended that his right wrist 
disorder manifests unfavorable ankylosis. There is no 
question that the veteran has a serious right wrist disorder 
which caused functional impairment which negatively impacts 
his industrial abilities, particularly in his past 
occupation, as well as his recreational abilities; however, 
for that level of severity, he has been assigned a 40 percent 
rating which contemplates this serious level of functional 
impairment.


Additional Considerations.

In finding so, the Board notes that on VA examinations in 
June 1999 and September 2000, while the veteran reports 
difficulty using the right hand for eating and hygiene, he 
reported no problems with toileting, dressing, except 
buttons, bathing, walking and using the stairs.  He reported 
performing such daily chores as vacuuming and cleaning, 
laundry, cutting the grass with a riding mower, but with some 
subsequent soreness.  These findings fall far short of what 
would be expected for any loss of use of the right hand, 
under Diagnostic Code 5125.  Loss of use of the hand will be 
held to exist when no effective function remains other than 
that which would be equally well served by an amputation 
stump with a suitable prosthetic appliance.  VA treatment 
records dated from December 1998 to the present do not show 
such impairment as to approach loss of use of the right hand.  
On VA evaluation in October 2000, the veteran considered a 
right wrist fusion to alleviate his pain.  He refused to be 
placed in a cast at that time, stating that his right wrist 
pain is not excruciating enough for this.  He was to return 
for consideration of a cast to determine if this alleviates 
pain and to see if a fused wrist would be beneficial.  In 
February 2001, the veteran reported some relief of pain with 
use of a wrist splint.  He has not undergone any surgery for 
the fusion of this right wrist.  

In this case, an evaluation of an increased rating does not 
necessarily require consideration of the provisions of 38 
C.F.R. §§ 4.40, 4.45.  Under 38 C.F.R. § 4.40, functional 
loss due to pain and weakness supported by adequate pathology 
and evidenced by the visible behavior of the appellant is 
deemed a serious disability.  In the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the Court expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities. In that case, the Court held that ratings based 
on limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  

The provisions of 38 C.F.R. § 4.59 further clarify that with 
any form of arthritis, painful motion is an important factor 
of disability.  The facial expression, wincing, etc., on 
pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
misaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.

Due consideration has been given to the fact that the 
veteran's right wrist disorder presently includes pain and 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 provides 
that arthritis, due to trauma, substantiated by x- ray 
findings, is to be rated as degenerative arthritis, under 
Diagnostic Code 5003. Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The Board can find no basis for an evaluation in excess of 30 
percent from March 31, 1999 to September 7, 1999 (prior to 
the grant of TTRs), or 40 percent from October 1, 2000 to the 
present, due to arthritis, even with consideration of 
complaints of pain on motion or use of the right wrist, under 
4.40, 4.45 and 4.59.  The veteran's right wrist disorder is 
evaluated under Diagnostic Code 5214, for ankylosis.  
Diagnostic Code 5214 is not predicated on loss of range of 
motion, and the Court has held that when a Diagnostic Code is 
not predicated on loss of range of motion, sections 4.40 and 
4.45 are not for application.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  

Consideration has also been given to the physician notation 
in October 2000 that the veteran reported that he was 
diagnosed with right ulnar neuropathy, and that this had been 
confirmed on electrodiagnostic testing.  This statement is 
not pertinent to the period of time for which the veteran's 
preoperative right wrist disorder was evaluated as 30 percent 
disabling, from March 31, 1999 to September 7, 1999.  As for 
his postoperative right wrist disorder, although the right 
wrist condition may not be assigned a higher rating pursuant 
to the general bones and joints diagnostic criteria, it may 
be possible to assign a higher rating under the guidelines 
given for nerve involvement/damage.  However, in this case, 
even assuming the accuracy of his reported diagnosis-one 
which has not been confirmed on VA examination, an evaluation 
in excess of 40 percent would not be warranted under the 
applicable rating code.  The ulnar nerve is governed by 
Diagnostic Code 5216.  However, under Diagnostic Code 8516, 
no more than a 40 percent evaluation is applicable for severe 
incomplete paralysis.  No greater rating is available, 
without a showing of complete paralysis of the ulnar nerve-
something which is neither reported, nor remotely indicated 
in this case.  As the veteran has-at most, if at all, 
incomplete paralysis of the ulnar nerve, he does not meet the 
criteria for an evaluation in excess of 30 percent, prior to 
September 8, 1999, or the criteria for more than a 40 percent 
evaluation since then, under diagnostic code 8516.  

The Board also finds that there is no other potentially 
applicable diagnostic code to which a rating in excess of the 
assigned 30 percent rating prior to September 8, 1999, or 40 
percent since then, could be assigned for the veteran's 
service-connected right wrist disorder.  It is noted that a 
private treatment record of February 2000 shows a right grip 
strength of 25 pounds, verses 100 pounds on the left.  
However, the current 40 percent evaluation contemplates such 
impairment, and these clinical findings do not support a 
legal finding of loss of use of the right hand.  The veteran 
is shown to have use of the right hand which exceeds that of 
an amputated stump with suitable prosthetic device.  Again, 
the veteran is shown to be able to perform a variety of 
house-hold chores, and he has residual, albeit weakened, grip 
strength, which would preclude any finding of loss of use in 
this case at this time.  

The Board accepts the medical evidence, the lay statement of 
his wife, and the veteran's statements in support of his 
claim, each of which is credible.  However, it must be kept 
in mind that the current evaluations of record already 
contemplate ratings in excess of the maximum evaluation for 
pure limitation of motion of the wrist.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997). Rather, the veteran's right 
wrist disability is rated as disability which contemplates no 
motion of the wrist.  In such cases, the veteran's functional 
impairment is determined by the angle of the ankylosis. There 
is nothing to suggest loss of use or a degree of functional 
impairment in excess of the neutral angle.  A September 1999 
lay statement of the veteran's wife indicates that his right 
wrist pain was limited his ability to use his hand, including 
playing with the kids and changing diapers.  A March 2001 lay 
statement of B.D.L. indicates that the veteran has 
significant physical restrictions of his right wrist through 
January 2001.  Neither of these lay statements suggest a 
basis for an evaluation in excess of 30 percent prior to 
September 8, 1999, or more than a 40 percent rating since 
then.  The veteran's limited use of his right hand has not 
more closely equated to loss of use of that wrist, either 
before or after his September 1999 surgery.  

For the foregoing reasons, the Board must conclude that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent prior to September 8, 1999, or in excess 
of 40 percent since then, for the veteran's service-connected 
postoperative residuals of a right wrist disorder, with 
arthritis, and, that the claims on appeal must be denied.  
See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).  There is no doubt to be 
resolved in either claim, as they both fail as against the 
weight of the evidence and a lack of any legal basis for an 
evaluation in excess of 30 percent prior to September 8, 
1999, or in excess of 40 percent since then.  



ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a right wrist navicular fracture, prior to 
September 8, 1999, is denied.  

Entitlement to an evaluation in excess of 40 percent from 
October 1, 2000 for postoperative residuals of a right wrist 
fracture, with arthritis, is denied.  



REMAND

The Board initially notes that the April 2002 RO rating 
decision denied a claim of entitlement to a total rating for 
compensation purposes, based on unemployability due to 
service-connected disability.  Notice of this decision was 
issued to the veteran in May 2002, and in correspondence of 
May 2002 of the veteran's representative, a statement was 
made that the SSA has considered the veteran severely 
industrially impaired.  To the extent that his statement is 
acceptable as a notice of disagreement (NOD), issuance of a 
SOC is required by 38 C.F.R. § 19.26 (2001).  Moreover, 
because the United States Court of Appeals for Veterans 
Claims has recently indicated that a referral of the issue to 
the RO does not suffice when the veteran files a NOD to a RO 
decision, a remand is required.  Manlincon v. West, 
12 Vet. App. 238 (1999). 

The case is REMANDED for the following action:  

The RO should issue a statement of the 
case (SOC) responsive to the veteran's 
May 2002 statement, regarding the RO's 
April 2002 denial of a entitlement to a 
total rating for compensation purposes, 
based on unemployability due to service-
connected disability.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

However, this matter should not be returned to the Board 
unless an adequate and timely substantive appeal is submitted 
in accordance with 38 C.F.R. Part 20 (1999).  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. M. Barnard
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

